t c memo united_states tax_court ad investment fund llc community media inc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent ad global fund llc warsaw television cable corp a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date on account of ps' postdecision challenges to one of r's expert witnesses we will vacate our decisions which were substantially for r in order to reconsider our findings_of_fact and opinion upon reconsideration disregarding the challenged expert's testimony we reach the same conclusions and will reenter our decisions for r this opinion supplements our previously filed memorandum opinion ad inv fund llc tcmemo_2015_223 elliot silverman and orrin tilevitz for petitioners veronica l richards and daniel l timmons for respondent supplemental memorandum opinion halpern judge petitioners brought these cases for us to review two notices of final_partnership_administrative_adjustment fpaas we did so and reported the results of our review in our memorandum findings_of_fact and opinion memorandum opinion ad inv fund llc tcmemo_2015_ filed date we entered decisions substantially in respondent's favor on date with our permission because otherwise such motions would have been untimely see rule petitioners moved on date to vacate those decisions on the grounds that newly discovered evidence demonstrates that thomas murphy one of respondent's expert witnesses lied in both his expert report and his trial testimony as to his expert qualifications all rule references are to the tax_court rules_of_practice and procedure on date during a trial conducted by another division of the court in tucker v commissioner t c dkt no filed date voir dire of mr murphy revealed that he had not updated his curriculum vitae with respect to certain aspects of his employment history and the trials in which he had continued respondent does not object to our vacating our decisions in these cases we will vacate our decisions pursuant to rule at the suggestion of the parties we have reconsidered our findings and opinion disregarding mr murphy's expert testimony on the basis of that reconsideration for the reasons discussed below we will reenter our decisions for respondent background these cases involve six corporations that entered simultaneously into offsetting long and short currency options and then contributed the option spreads to either ad investment fund llc adi or ad global fund llc adg collectively llcs in less than a year the corporations disposed of their llc interests and reported huge tax losses from their investments on the theory that their tax bases in their llc interests equaled the cost of the long option or options that each had contributed to the llc unreduced by the offsetting short- option liability or liabilities that the llc had assumed continued testified in the prior four years as a result we did not permit mr murphy to testify in that case although petitioners did not do so we will treat petitioners as having made an untimely motion pursuant to rule for us to reconsider our findings or opinion we grant petitioners leave to so move and hereby grant the motion respondent examined the llcs' returns and by the fpaas he made adjustments to partnership items that would eliminate the losses reported by the corporations he justified his adjustments in part on the ground that the llcs had been formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners because the transactions and partnership had no business_purpose other than tax_avoidance they lacked economic_substance and so respondent determined he would disregard them for tax purposes and disallow deductions for the related losses we conducted a trial in these cases and the testimony at trial consisted principally of expert testimony concerning the economics of option spreads respondent called two expert witnesses thomas murphy who was accepted by the court as an expert in valuing and trading foreign_currency options and john b finnerty ph d who was accepted by the court as an expert in finance with a particular expertise in derivatives petitioners called one expert witness scott d hakala ph d who was accepted by the court as an expert on the pricing of currency options with some familiarity with industry practice in our memorandum opinion ad inv fund llc v commissioner at we held that the llcs should not be recognized as entities for federal tax purposes and on that basis we sustained respondent's adjustments that would eliminate the loss deductions claimed by the corporations we found the evidence is overwhelming that the llcs were created and the option spread transactions were executed exclusively for tax_avoidance purposes mr haber the architect behind the llcs and the transactions at issue openly advertised the strategy as a way to generate tax losses the llcs themselves engaged in no transactions besides the economic equivalent of putting money in a bank each corporation joined and resigned from the llcs within the year participating in the transactions caused each corporation to completely offset what otherwise would have been a substantial tax_liability and if foreign_currency investing and diversification were the goal there were simpler alternatives with a higher probability of generating profit id at i findings on the basis of expert testimony discussion of those five numbered findings we made only two on the basis of expert testimony viz the llcs themselves engaged in no transactions besides the economic equivalent of putting money in a bank and if foreign_currency investing and diversification were the goal there were simpler alternatives with a higher probability of generating profit id at while mr murphy's testimony supports both of those findings there is corroborating testimony from one or both of the other expert witnesses ii essentially cash deposits mr murphy was of the opinion that the option transactions that the llcs entered into were equivalent to depositing cash in a bank the two adg option spreads and likewise the two adi option spreads were so deep in the money that they were essentially cash deposits dr finnerty was similarly of the opinion that the option transactions that the llcs entered into were so deeply in the money with fixed payoff amounts that they were effectively cash-equivalent positions dr finnerty was a credible witness and his testimony alone was sufficient for us to make our finding that the llcs engaged in no transactions besides the economic equivalent of putting money in a bank upon reconsideration we repeat that finding iii simpler alternatives likewise dr finnerty corroborated mr murphy's testimony that the option pairs acquired by the corporations were not particularly good investments as we reported in our memorandum opinion ad inv fund llc v commissioner at dr finnerty credibly testified that neither the option spreads nor their contribution to the llcs provided the corporations with any additional risk diversification hedging or profit potential when compared to purchasing a single long option and holding the option outside of the llc on the basis of his testimony we found that fxis mr haber's foreign_currency investment strategy was complex and unnecessary any actual diversification achieved was minimal and it could have easily been achieved without an llc id also on the basis of his testimony we found the yen the euro and the canadian dollar some of the currencies used to implement fxis 'are obtained and traded with ease by lay investors without the need for third-party investment management ' id dr hakala petitioners' expert did not explain why the corporations entered into more complicated transactions when simpler ones with higher probabilities of profit were available even opining that he did not see anything that suggested an intent of really beating the market at a sophisticated level id at alteration in original when asked whether he thought the purpose of the option spreads was actually to profit from foreign_currency markets in the light of the fact that the purported tax benefits made profiting immaterial he stated i understand that to some extent as i would say the tail wagged the dog id at petitioners called ronald buesinger as a fact witness he is an experienced option trader who had assisted mr haber in implementing fxis he testified that he had priced the option trades that were necessary to execute fxis and was very familiar with the economics of the trades he further testified that he had negotiated the terms of the trades with lehman brothers commercial corp lehman which was both the counterparty and the calculation agent for those trades he testified that lehman was uncomfortable with the risk that the option spreads would expire on the sweet spot the remote possibility that on the expiration of an option pair the long option is in the money but the short option is not which risk figured in setting the market spread to be taken into account in determining whether the sweet spot was hit he acknowledged that if mr haber was concerned about the net payoff amount from options trades then a simpler strategy would have been to invest in single we assume unpaired option transactions and while the existence of a sweet spot undoubtedly offered the corporations and the llcs at least the theoretical possibility of a huge payout mr buesinger analogized the probability of hitting the sweet spot to hitting the lottery or hitting the head of a pin mr murphy was certain that the sweet spot would never be hit he testified that lehman as the calculation agent had as counterparty lehman bought the options that the corporations sold it would receive payouts from the corporations if the options expired in the money and sold the options that the corporations bought it would have to make payouts to the corporations if the options expired in the money as calculation agent lehman was responsible for determining the exchange rate price when the options expired see ad inv fund llc v commissioner at n discretion to pick from a range of prices wider than the sweet spot and that under the terms of the relevant trade confirmations neither lehman or the corporations owed a fiduciary duty to the other he testified that it would be both commercially reasonable and in its interest as the counterparty to the transaction for lehman to pick a price not at the sweet spot mr murphy convinced us that lehman would not have closed a transaction on the sweet spot ad inv fund llc v commissioner at and we found that the option spreads at issue would never have expired on the 'sweet spot' id at there is however other testimony that putting aside mr murphy's testimony leads us to the same conclusion dr finnerty was of the opinion that the probability that the paired options would have expired on the sweet spot is essentially zero his reasoning was similar to mr murphy's as the calculation agent and the counterparty technically exposed to this risk ie payoff if the sweet spot is hit it seems very unlikely that lehman would allow the paired options to actually expire within the sweet spot lehman would take advantage of the flexibility that it had in determining terms dr hakala conceded that as a practical matter the option more specifically mr murphy testified that the market spread on exchange rates was three pips wide and calculation agents such as lehman would have discretion to pick a price at least within that range because the sweet spot for all of the option spreads was only one pip wide it in effect gave lehman discretion to always pick a price outside of the sweet spot spread would never actually expire on the sweet spot id at he added that he had never seen it happen and that if the option spread was close to being in the money the parties would close it out before expiration at an agreed price id and while that might mean that a spread owner could profit from a spread that was not actually in the money if it were close to being in the money near to its expiration date or might enjoy an increased profit if the spread were already in the money and close to the sweet spot near to its expiration date dr hakala did not quantify the price bonus that would be agreed upon to avoid the possibility of an option spread's expiring on the sweet spot for that reason we cannot do much with his opinion that the parties would price away the risk of a sweet spot hit and we see no reason to change our fifth numbered finding ie if foreign_currency investing and diversification were the goal there were simpler alternatives with a higher probability of generating profit disregarding mr murphy's testimony does not change our assumption expressed in that finding that there were simpler alternatives with a higher probability of generating a profit upon reconsideration of the expert testimony disregarding mr murphy's testimony we make the same fifth numbered finding that we made in our memorandum opinion ad inv fund llc v commissioner at viz if foreign_currency investing and diversification were the goal there were simpler alternatives with a higher probability of generating profit iv conclusion we will vacate our decisions in order to reconsider our memorandum opinion upon reconsideration we make the same five findings_of_fact set forth supra on which we relied in our memorandum opinion id at also we reach the same conclusions that we reached in our memorandum opinion the llcs were created solely for tax_avoidance purposes and for that reason we do not recognize them as entities for federal tax purposes since they are not tax-recognized entities they are ineligible to be classified as partnerships for federal tax purposes see sec_301_7701-3 proced admin regs because they cannot be classified as partnerships for federal tax purposes there was no partnership loss and there were no partnership deductions no contributions to the purported partnership and no distributions from a partnership to its purported partners adjustment of those partnership items to zero is appropriate tigers eye trading llc v commissioner t c pincite likewise because the llcs are not tax-recognized entities neither the corporations nor dgi or alpha could have any membership interest in the llcs in which they could have any_tax basis see logan tr v commissioner f app'x pincite emphasizing that a court is not required to shut its eyes to the legal impossibility of any partner's possessing an outside_basis greater than zero in a partnership that for tax purposes d oes not exist quoting united_states v woods u s ___ ___ 134_sct_557 except with respect to the penalties and adi's interest_expense we sustain respondent's partnership-item adjustments and partnership-level determinations id at alterations in original as stated we will reenter our decisions for respondent an appropriate order will be issued and decisions will be entered for respondent
